Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 15, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159201(5)(6)                                                                                          Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  In re SENATE REQUEST FOR ADVISORY                                                                                     Justices
  OPINION REGARDING THE                       SC: 159201
  CONSTITUTIONALITY OF 2018 PA 368 & 369
  __________________________________________/

         On order of the Chief Justice, the separate motions of the Michigan Restaurant and
  Lodging Association and the Small Business for a Better Michigan Coalition to file briefs
  amicus curiae is GRANTED. The amicus briefs submitted by those groups on March 13,
  2019, are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 15, 2019

                                                                               Clerk